UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2012


In re: BRANDON MARQUIS JENNINGS, a/k/a Smilez, a/k/a Smilez Finesse,
a/k/a Beezy, Mustafa Bey,

                    Petitioner.



               On Petition for Writ of Mandamus. (5:18-cr-00318-FL-1)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Brandon Marquis Jennings, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Marquis Jennings petitions for a writ of mandamus seeking an order

directing recusal of the district judge assigned to his federal criminal case. Jennings also

challenges several orders entered during his criminal proceedings. We conclude that

Jennings is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007).

       Jennings may not challenge his convictions by way of mandamus, and he has not

demonstrated a basis for recusal. Accordingly, we deny the petition for writ of mandamus.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                               2